Citation Nr: 0122560	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-44 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of 
stress fractures of the feet.

2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and father



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In its August 1995 decision, the RO denied entitlement to a 
compensable rating for the veteran's service-connected 
hearing loss disability in his right ear.  The RO also denied 
entitlement to a permanent and total disability rating for 
pension purposes.  Finally, the RO denied entitlement to 
service connection for the following disabilities:  the 
residuals of stress fractures of the feet; disability of the 
cervical spine; and psychiatric disability.  

Not all of the issues which were present at the outset of the 
appeal remain in appellate status.  In May 1999, during the 
pendency of the appeal, the RO granted the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  A notice of disagreement was not received 
with respect to that decision.  In March 2000, the veteran 
withdrew, in writing, his claim of entitlement to a 
compensable rating for hearing loss disability.  38 C.F.R. 
§ 20.204(b) (2001).  Consequently, the only issues currently 
before the Board are those of entitlement to service 
connection for the residuals of stress fractures of the feet; 
disability of the cervical spine; and psychiatric disability.

During the pendency of this appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for low back disability (See, e.g., the transcript 
of his hearing held at the RO in April 2000).  That issue has 
not been considered by the RO or otherwise developed for 
appellate review.  Accordingly, the Board has no jurisdiction 
over that issue; and, therefore, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2001).


REMAND

During a hearing at the RO in April 2000, the veteran 
testified that his cervical spine disability was the result 
of a motor vehicle accident, which occurred on July 4, 1970, 
while he was home from the service on authorized leave.  The 
veteran's representative notes that the police report of that 
accident has not been associated with the claims folder.  

During his hearing, the veteran also testified that in 1975, 
he had worked for the United States Postal Service (USPS) and 
that he received a physical examination in conjunction with 
that employment.  The report of that examination has not been 
associated with the claims folder.

In August 1995, the RO denied the veteran's claims of 
entitlement to service connection for the residuals of 
bilateral stress fractures of the feet; disability of the 
cervical spine; and psychiatric disability, on the basis that 
such claims were not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  That law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49743, 49747 (1992)).  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to any or all of the 
following issues:  Entitlement to service 
connection for bilateral foot disability; 
entitlement to service connection for 
disability of the cervical spine; and 
entitlement to service connection for 
psychiatric disability.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  Such records should 
include, but are not limited to, those 
associated with the veteran's employment 
with the USPS.  The RO should also 
request that the veteran provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  Through official channels, the RO 
should request a copy of the police 
report of the veteran's motor vehicle 
accident which occurred on or about July 
4, 1970, in Forrestville, Maryland.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, authorizing any 
indicated VA examinations.  In 
determining the need for any additional 
VA examinations, the RO must consider 
whether the evidence accompanying each 
claim, including, but not limited to, VA 
examinations of record, hospital reports, 
or private physicians' statements, is 
adequate for rating purposes.  38 C.F.R. 
§ 3.326 (2001).  Following any additional 
development, the RO must readjudicate the 
following issues:  Entitlement to service 
connection for bilateral foot disability; 
entitlement to service connection for 
disability of the cervical spine; and 
entitlement to service connection for 
psychiatric disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




